DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 12 & 17 are amended. Claim 3 is canceled. Claims 1-2 & 4-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-2 & 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ioka (WO 2018155314 A1, hereinafter using, as a translation, corresponding US 2020/0020971 A1) in view of Lee (US 2015/0010819 A1).
Regarding claim 1-2 & 4, Ioka teaches a lithium-ion battery ([0021]-[0022]) comprising:		a positive electrode plate ([0024]) including a positive current collector ([0026]-[0027]) and a positive active material layer arranged on at least one surface of the positive current collector ([0032]-[0033]), 											a positive active material in the positive active material layer comprises a positive active substance I and a positive active substance II, wherein the positive active substance I can be complex oxide such as a layered lithium nickel transition metal oxide, and the positive active substance II can be a polanion compound such as an olivine-type li-containing phosphate ([0033] & [0037]).													Ioka does not explicitly teach the positive electrode plate satisfying 2.5 ≤ N/(PD*(1-P1)*(1-A)) ≤ 21 where N, PD, P1 and A are defined in claim 1. However, Ioka’s values for PD, P1 and A substantially overlap with the presently claimed ranges as noted respectively in the rejection of dependent claims 7, 6 and 5 below. Ioka further teaches the average particle size of positive active substances I and II overlapping with the presently claimed ranges as noted in the rejection of dependent claim 8 below. Moreover, the positive electrode plate of Ioka similarly can include conventional materials including a conductive agent such as acetylene black and a binder such as PVDF in the positive electrode active material layer ([0042]-[0043]). Thus, in 1 and A in Ioka’s positive electrode plate substantially overlapping with the presently claimed ranges, one of ordinary skill in the art would expect N, the number of particles of positive active substance I accommodated in the positive active material layer in the thickness direction of the positive active material layer, to similarly overlap with a range of 6 to 40 as instantly claimed in claim 4. Given the variables PD, P1, A and the average particle size of positive active substances I and II, the value of N would be as claimed in claim 4 since N depends directly on each of the above noted variables wherein the composition is substantially identical (i.e positive active substances I, II, binder, conductive agent).									Ioka is silent as to the positive active substance I having a single particle morphology with an average particle size of 3 µm to 7 µm or a secondary particle morphology with an average particle size of 6 µm to 16 µm.									Lee teaches a lithium-ion battery comprising a positive electrode plate comprising a positive active material layer arranged on a surface of a positive current collector, wherein the positive active material layer comprises a positive active substance I which is a lithium nickel transition metal oxide having a single particle morphology with an average particle size of 3 µm to 7 µm or a secondary particle morphology with an average particle size of 6 µm to 16 µm ([0035]-[0037]) which overlaps with the presently claimed ranges of claim 1.				It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to use a positive active substance I having a single particle morphology with an average particle size of 3 µm to 5 µm or a secondary particle morphology with an average particle size of 10 µm to 20 µm in order to ensure the stability of the cathode slurry and the increase the mixture density of the positive electrode during the manufacturing process as 
Regarding claim 5, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein the mass percentage A of the positive active substance II in the total weight of the positive active material satisfies 10% ≤ A ≤ 40% ([0035]).
Regarding claim 6, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein the porosity of the positive electrode plate preferably is from 20% to 26% ([0046]) which overlaps with presently claimed range.
Regarding claim 7, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein the compacted density of the positive electrode plate is more preferably from 3.2 g/cm3 to 3.4 g/cm3 ([0047]). 
Regarding claim 8, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein an average particle size of particles of the positive active substance II is more preferably 2 µm to 5 µm ([0034]).
Regarding claim 9, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein the layered lithium nickel transition metal oxide is LixNiaMnsCo(1-a-s)O2 ([0037]) wherein a is preferably from 0.3 to 0.8, s and “1-a-s” each preferably being from 0.1 to 0.4 and such that a ≥ s and a ≥ (1-a-s) are satisfied ([0039]). However, when a and s are from 0.1 to 0.2, the resulting composition reads on the presently claimed lithium nickel transition metal oxide.  
Regarding claim 10, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein the general formula of the olivine-type li-containing phosphate is LiFePO4
Regarding claim 11, Ioka as modified by Lee teaches the lithium-ion battery of claim 1. Ioka further teaches wherein a negative active material such as Si, Si oxide, carbon materials including graphite and amorphous carbon is included in the negative electrode plate ([0050]-[0052]).
Regarding claims 12-13, Ioka teaches a positive electrode plate for a lithium-ion battery, comprising:													a positive current collector and a positive active material layer arranged on at least one surface of the positive current collector ([0024]-[0027] & [0032]-[0033]),				a positive active material in the positive active material layer comprises a positive active substance I and a positive active substance II, wherein the positive active substance I can be complex oxide such as a layered lithium nickel transition metal oxide, and the positive active substance II can be a polanion compound such as an olivine-type li-containing phosphate ([0033] & [0037]).													Ioka is silent as to the positive electrode plate satisfying 2.5 ≤ N/(PD*(1-P1)*(1-A)) ≤ 21 where N, PD, P1 and A are defined in claim 1. However, Ioka’s values for PD, P1 and A substantially overlap with the presently claimed ranges as noted respectively in the rejection of dependent claims 16, 15 and 14 below. Ioka further teaches the average particle size of positive active substances I and II overlapping with the presently claimed ranges as noted in the rejection of claim 13. Moreover, the positive electrode plate of Ioka similarly can include conventional materials including a conductive agent such as acetylene black and a binder such as PVDF in the positive electrode active material layer ([0042]-[0043]). Thus, in light of the average particle size of positive active substances I and II as well as values of PD, P1 and A in Ioka’s positive electrode plate substantially overlapping with the presently claimed ranges, one of ordinary skill 1
Regarding claim 14, Ioka as modified by Lee teaches the positive electrode plate of claim 12. Ioka further teaches wherein the mass percentage A of the positive active substance II in the total weight of the positive active material satisfies 10% ≤ A ≤ 40% ([0035]).
Regarding claim 15, Ioka as modified by Lee teaches the positive electrode plate of claim 12. Ioka further teaches wherein the porosity of the positive electrode plate preferably is from 20% to 26% ([0046]) which overlaps with presently claimed range.
Regarding claim 16, Ioka as modified by Lee teaches the positive electrode plate of claim 12. Ioka further teaches wherein the compacted density of the positive electrode plate is more preferably from 3.2 g/cm3 to 3.4 g/cm3 ([0047]).
Regarding claim 17, Ioka teaches an apparatus such as an automobile comprising a lithium-ion battery, wherein the lithium-ion battery is used as a power supply for the apparatus ([0074]) and the lithium-ion battery comprises:								a positive electrode plate ([0024]) including a positive current collector ([0026]-[0027]) and a positive active material layer arranged on at least one surface of the positive current collector ([0032]-[0033]), 											a positive active material in the positive active material layer comprises a positive active substance I and a positive active substance II, wherein the positive active substance I can be complex oxide such as a layered lithium nickel transition metal oxide, and the positive active substance II can be a polanion compound such as an olivine-type li-containing phosphate ([0033] & [0037]).													Ioka is silent as to the positive electrode plate satisfying 2.5 ≤ N/(PD*(1-P1)*(1-A)) ≤ 21 where N, PD, P1 and A are defined in claim 1. However, Ioka’s values for PD, P1 and A substantially overlap with the presently claimed ranges as noted respectively in the rejection of 1 and A in Ioka’s positive electrode plate substantially overlapping with the presently claimed ranges, one of ordinary skill in the art would expect N, the number of particles of positive active substance I accommodated in the positive active material layer in the thickness direction of the positive active material layer, to similarly overlap with a range of 6 to 40 as instantly claimed in claim 13. Given the variables PD, P1, A and the average particle size of positive active substances I and II, the value of N would be as claimed in claim 4 since N depends directly on each of the above noted variables wherein the composition is substantially identical (i.e positive active substances I, II, binder, conductive agent).											Ioka is silent as to the positive active substance I having a single particle morphology with an average particle size of 3 µm to 7 µm or a secondary particle morphology with an average particle size of 6 µm to 16 µm.									Lee teaches a lithium-ion battery comprising a positive electrode plate comprising a positive active material layer arranged on a surface of a positive current collector, wherein the positive active material layer comprises a positive active substance I which is a lithium nickel transition metal oxide having a single particle morphology with an average particle size of 3 µm to 7 µm or a secondary particle morphology with an average particle size of 6 µm to 16 µm ([0035]-[0037]) which overlaps with the presently claimed ranges of claim 1.			
Regarding claim 18, Ioka as modified by Lee teaches the apparatus of claim 17. Ioka further teaches wherein the mass percentage A of the positive active substance II in the total weight of the positive active material satisfies 10% ≤ A ≤ 40% ([0035]).
Regarding claim 19, Ioka as modified by Lee teaches the apparatus of claim 17. Ioka further teaches wherein the porosity of the positive electrode plate preferably is from 20% to 26% ([0046]) which overlaps with presently claimed range.
Regarding claim 20, Ioka as modified by Lee teaches the apparatus of claim 17. Ioka further teaches wherein the compacted density of the positive electrode plate is more preferably from 3.2 g/cm3 to 3.4 g/cm3 ([0047]). 

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the combined teachings of Ioka and Lee do not fairly teach or suggest the subject matter of claims 1, 12 & 17, the examiner respectfully disagrees.													As to applicant’s arguments that Lee “does not teach that the positive active substance I the primary particle may have an average particle diameter in the range of about 3 µm to 5 µm” ([0037]), where the primary particle of Lee has a single particle morphology in view of being made up of a single particle (as opposed to the secondary particle of Lee which has a secondary particle morphology in view of being made up of multiple primary particles). Furthermore, Lee’s range for the average particle diameter is wholly encompassed in applicant’s claimed range.								Applicant also argues that while the variables PD, P1 and A taught in Ioka might overlap with the presently claimed ranges, such an overlap does guarantee that the claimed mathematical relationship in claims 1, 12 & 17 holds for any value within the ranges disclosed for the respective variables. Applicant’s first example uses PD=3.5 and A=2% which are both outside of the ranges cited for Ioka in the above rejection. It is noted that Ioka teaches PD ranging from 3.2 to 3.4 ([0047]) and A ranging from 10% to 40% ([0035]). If we correct PD and A to be within the ranges described by Ioka and taking the remaining variables to be the same, we have PD=3.2, A=10%, N=6 and P1=20% which results in the mathematical formula having a value of 2.6 which is within the claimed range of 2.5 to 21. In the second example, applicant uses PD=3.1 which is also outside of the cited range of 3.2 to 3.4. If we take PD=3.4 in the calculations for applicant’s second example, the mathematical formula would have a value of 24.5	which is within the claimed range of 2.5 to 21. Thus, while Ioka does not teach or suggest the variables A, PD, P1 and N satisfying the claimed mathematical formula, it is noted that the claimed mathematical relationship of the present invention would be satisfied for several possible values of A, PD and P1 which are within the ranges taught in Ioka. The claimed mathematical relationship need not be described explicitly in Ioka if the claimed mathematical relationship In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As to applicant’s arguments that .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727